Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the support for “... calculate a percentage of the plurality of portions of the data representing the nucleic acid sequence that are determined to be members of the set of sub- strings of the genomic reference data of the respective organism...” can be found in [0116] and [0117] 
	Examiner respectfully disagrees “the plurality of portions of the data” in the claim are sub-queries.
[0115] At block 254, in some embodiments, the proportion of query sub-strings that correspond to one or more of the reference sub-strings represented by the probabilistic data structure is calculated, and data reflecting this proportion may be stored and/or transmitted. In the example of system 100 of FIG. 10, the generated and/or calculated data may be stored on storage 111 of local computing system 150 and/or may be transmitted to any other computer system or computer storage medium. In some embodiments, other coverage metrics related to or similar to the proportion of reference sub-strings that correspond to any one of the respective query sub-strings may similarly be calculated, stored, and/or transmitted. 


    PNG
    media_image1.png
    142
    626
    media_image1.png
    Greyscale

[0116] In some embodiments, a system may compare each one of a plurality of unidentified query sub-strings associated with the query nucleic acid sequence against the probabilistic data structure that was built based on the set of sub-strings extracted from an identified reference nucleic acid sequence. The system may generate and store an indication of whether the probabilistic data structure indicates likely inclusion or definite exclusion for each one of the query sub-strings that are so compared, and the system may further calculate coverage metrics for the entire plurality of query sub-strings associated with one query nucleic acid sequence and/or associated with one body of unidentified genomic sample data. For example, the system may calculate a percentage of the query sub-strings for which the probabilistic data structure indicated likely inclusion, and/or the system may calculate a percentage of the query sub-strings for which the probabilistic data structure indicated definite exclusion. After comparing all reference sub-strings associated with one reference nucleic acid sequence and/or one body of genomic reference data against a probabilistic data structure 


[0116] and [0017] discusses comparing unidentified query sub-strings and calculate a percentage of the unidentified query sub-strings for which the probabilistic data structure indicated likely inclusion, and/or the system may calculate a percentage of the query sub-strings for which the probabilistic data structure indicated definite exclusion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/           Examiner, Art Unit 2167